Citation Nr: 0530342	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  01-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for lumbosacral strain for the period of time prior 
to August 16, 2000.

2.  Entitlement to a disability rating greater than 20 
percent for lumbosacral strain for the period of time 
beginning August 16, 2000.

3.  Entitlement to a disability rating greater than 40 
percent for lumbosacral strain with degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine for the period of time beginning October 29, 2002.

4.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from January 1973 to January 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2000 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 
38 U.S.C.A.  § 5103A.  This assistance specifically includes 
the right to present evidence at a hearing.  

In light of the outpatient treatment record of August 12, 
2002, the Board believes that a VA examination should be 
obtained to determine if the veteran has an acquired 
psychiatric disorder as a result of his service from January 
1973 to January 1977.  38 C.F.R. § 3.159(c)(4) (2005).

Medical records received by the RO appear to indicate the 
veteran either has applied for or is receiving benefits from 
the Social Security Administration (SSA).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, while a 
SSA decision is not controlling for purposes of VA 
adjudications, the decision is "pertinent" to a veteran's 
claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  If 
the veteran has received benefits from the SSA and those 
benefits are based upon disability, the medical record upon 
which the award was based would be pertinent to the veteran's 
current claim.  The importance of obtaining these records is 
clear.  The Court has routinely vacated Board decisions due 
to a failure to obtain SSA records.  Consequently, without 
the SSA records, the Board can not proceed to adjudicate the 
veteran's current claim. 

The claimant indicated on his June 2003 notice of 
disagreement (NOD) that he wished to testify at a Travel 
Board hearing.  Subsequently, the veteran requested a 
personal hearing at the RO before a Decision Review Officer 
(DRO).  A DRO hearing was held in November 2003 and a 
transcript of that hearing is associated with the claims 
folder.  It is very unclear if this hearing has satisfied the 
veteran's request.  In this regard, the veteran was never 
scheduled for or afforded a Travel Board hearing.  In 
accordance with 38 C.F.R. § 20.700 (2005), a hearing on 
appeal will be granted to an appellant who requests a hearing 
and is willing to appear in person.  See also 38 U.S.C.A. § 
7107 (West 2002) (pertaining specifically to hearings before 
the Board).  Under the circumstances, this case must be 
returned to the RO so that the appellant is afforded an 
opportunity to present testimony at a Board hearing at the 
RO.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should indicate if he has 
applied for or is receiving benefits from 
SSA.  If so, the RO should obtain from 
the Social Security Administration a copy 
of any disability determination it has 
made for the veteran and a copy of the 
record upon which any such determination 
was based, including all pertinent 
medical records.  The RO should invite 
the attention of the Social Security 
Administration to 38 U.S.C.A. § 5106 
(West 2002).  If SSA records are 
obtained, these should be associated with 
the veteran's claims folder.  If not, the 
steps taken to obtain these records and 
the response of the SSA should be made 
part of the record in the claims folder.
  
2.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo a VA psychiatric 
examination.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion 
of the veteran's documented medical 
history and assertions.  All 
appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail, 
and clinically correlated to a 
specific diagnosis.  

The examiner should specifically indicate 
whether the veteran currently suffers 
from an acquired psychiatric disorder.  
If so, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability is the result of disease or 
injury incurred or aggravated during the 
veteran's active military service from 
January 1973 to January 1977.  All 
examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

The examiner, if possible (though not 
required), is asked to also indicate how 
the veteran's psychiatric disorder 
impacts his subjective complaints of back 
pain. 

3.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

4.  The RO should schedule the 
claimant for a Travel Board hearing in 
the order that it was received.  All 
correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder.  If the veteran no longer 
wishes a hearing, he should so 
indicate, in writing. 
  
The purpose of this remand is to ensure due process of law.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


